         Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


INTERNATIONAL UNION, UNITED MINE                )
WORKERS OF AMERICA,                             )
                                                )
Plaintiff,                                      )
                                                )
 v.                                             )
                                                )
CNX RESOURCES                                   )
                                      1
CORPORATION (f/k/a CONSOL Energy Inc.) ;        )
HELVETIA COAL CO.; ISLAND CREEK COAL CO.; )
LAUREL RUN MINING CO.; and CONSOL AMONATE )
FACILITY LLC                                    )
                                                )
Defendant.                                      )
________________________________________________)
                                                )                           Civil No. 1:20-cv-1475
HELVETIA COAL CO., et al,                       )                           Civil No. 1:20-cv-1476
                                                )
        Plaintiffs                              )
                                                )
v.                                              )
                                                )
INTERNATIONAL UNION, UNITED MINE                )
WORKERS OF AMERICA,                             )
                                                )
        Defendant.                              )


                                 THIRD AMENDED COMPLAINT

1.      This is a Civil Action to Confirm an Arbitration Decision brought by the International

Union, United Mine Workers of America (“UMWA”) against CNX Resources Corporation f/k/a


1
  The Court’s December 1, 2020 Memorandum Opinion “notes that any amended pleadings should lay out the
present facts as best understood by each Party…” (ECF 145, p. 8-9). It is now the UMWA’s understanding that
there is no entity named “CNX Resources, Inc.” but instead, the company formerly known as CONSOL Energy, Inc.
is now known as “CNX Resources Corporation.” This Third Amended Complaint (in contrast to the Proposed
Third Amended Complaint filed by the UMWA on August 7, 2020 [ECF 131-1]) refers to the company as "CNX
Resources Corporation (f/k/a Consol Energy Inc.)" throughout. Further, it is the UMWA’s understanding that
Helvetia Coal Company, Island Creek Coal Company, Laurel Run Mining Company, and CONSOL Amonate
Facility ceased to be subsidiaries of CONSOL Energy Inc. on or about November 29, 2017, at which time they were
spun off and formed a new company CONSOL Mining Corp. (CEIX). Accordingly, the Third Amended Complaint
may refer to Helvetia Coal Company, Island Creek Coal Company, Laurel Run Mining Company, and CONSOL
Amonate Facility as the “former” or “then” wholly owned subsidiaries of CNX/CONSOL.
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 2 of 17




CONSOL Energy Inc. ("CNX/CONSOL") for itself and as agent for its former wholly owned

subsidiaries, each of which is also named individually: Helvetia Coal Company, Island Creek

Coal Company, Laurel Run Mining Company, and CONSOL Amonate Facility, LLC

(collectively “CNX/CONSOL Subsidiaries”). On March 17, 2017, the Southern District of West

Virginia by Order of the Hon. David A. Faber preliminarily enjoined CNX/CONSOL from

terminating or making any changes to Plaintiffs’ group health insurance plan (“Employer Plan”),

pending issuance of an arbitration decision. On October 31, 2017, that decision issued and a copy

of it is attached hereto as Exhibit A.

2.     Plaintiff seeks an order confirming the final and binding arbitration decision, which was

issued pursuant to a negotiated dispute resolution process entered into by the UMWA and

CNX/CONSOL by itself and as agent for its former wholly owned subsidiaries for the purpose of

efficient and consistent resolution of disputes arising under the Employer Plan.

                                         Jurisdiction and Venue

3.     The Court has subject matter jurisdiction over this cause of action under 28 U.S.C. §

1331 and Section 301 of the Labor Management Relation Act (“LMRA”), 29 U.S.C. §185. For

all purposes material to this action, CNX/CONSOL acted and continues to act as agent for its

former wholly owned subsidiaries.

4.     Venue with respect to CNX/CONSOL and its former wholly owned subsidiaries lies in

this judicial district pursuant to 28 U.S.C. §1391(b) and 29 U.S.C. §185(a).

                                                Parties

5.     Plaintiff UMWA is an unincorporated association and labor organization within the

meaning of Section 2(5) of the LMRA, 29 U.S.C. §152(5). The UMWA is party to the 2011

National Bituminous Coal Wage Agreement (“2011 NBCWA”), a collective bargaining

agreement it negotiated with the Bituminous Coal Operators’ Association (“BCOA”), a
                                                   2
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 3 of 17




multiemployer bargaining group that at the time of the negotiation of the 2011 NBCWA was

controlled by CNX/CONSOL. The UMWA represents now-retired employees of

CNX/CONSOL, which at times relevant to this action either directly or through its former

wholly owned subsidiaries, operated mining facilities in an industry affecting commerce within

the meaning of Section 301(a) of the LMRA, 29 U.S.C. §185. The UMWA is an “employee

organization” within the meaning of ERISA, 29 U.S.C.A. § 1002(4).

6.     Defendant CNX/CONSOL directly and as agent for its former wholly owned

subsidiaries, was at times relevant to this action an employer engaged in commerce or in an

industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2) and 152(7).

CNX/CONSOL is a “plan sponsor” of the Employer Plan within the meaning of ERISA, 29

U.S.C.A § 1002(16)(B), is an “employer” within the meaning of ERISA, 29 U.S.C.A. § 1002(5),

and is a fiduciary within the meaning of ERISA, 29 U.S.C. § 1002(21)(A). CNX/CONSOL also

administers the Employer Plan within the meaning of ERISA, 29 U.S.C.A § 1002(16)(A). The

Employer Plan is an “employee welfare benefit plan” within the meaning of the ERISA, 29

U.S.C.A. § 1002(1).

7.     Defendant Helvetia Coal Company was a subsidiary of CNX/CONSOL and was a

member of the BCOA at the time the 2011 NBCWA was executed. Helvetia Coal Company’s

principle office is located at 1000 CONSOL Energy Drive, Canonsburg, Pennsylvania 15317,

which is CNX/CONSOL corporate headquarters. Helvetia Coal Company was at all times

relevant to this action an employer engaged in commerce or in an industry affecting commerce

within the meaning of 29 U.S.C. §§ 152(2) and 152(7). Helvetia Coal Company is a “plan

sponsor” of the Employer Plan within the meaning of ERISA, 29 U.S.C.A § 1002(16)(B), is an

“employer” within the meaning of ERISA, 29 U.S.C.A. § 1002(5), and is a fiduciary within the

meaning of ERISA, 29 U.S.C. § 1002(21)(A).
                                               3
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 4 of 17




8.     Defendant Island Creek Coal Company was a subsidiary of CNX/CONSOL and was a

member of the BCOA at the time the 2011 NBCWA was executed. Island Creek Coal

Company’s principle office is located at 1000 CONSOL Energy Drive, Canonsburg,

Pennsylvania 15317, which is CNX/CONSOL corporate headquarters. Island Creek Coal

Company was at all times relevant to this action an employer engaged in commerce or in an

industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2) and 152(7). Island

Creek Coal Company is a “plan sponsor” of the Employer Plan within the meaning of ERISA, 29

U.S.C.A § 1002(16)(B), is an “employer” within the meaning of ERISA, 29 U.S.C.A. § 1002(5),

and is a fiduciary within the meaning of ERISA, 29 U.S.C. § 1002(21)(A).

9.     Defendant Laurel Run Mining Company was a subsidiary of CNX/CONSOL and was a

member of the BCOA at the time the 2011 NBCWA was executed. Laurel Run Mining

Company’s principle office is located at 1000 CONSOL Energy Drive, Canonsburg,

Pennsylvania 15317, which is CNX/CONSOL corporate headquarters. Laurel Run Mining

Company was at all times relevant to this action an employer engaged in commerce or in an

industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2) and 152(7). Laurel Run

Mining Company is a “plan sponsor” of the Employer Plan within the meaning of ERISA, 29

U.S.C.A § 1002(16)(B), is an “employer” within the meaning of ERISA, 29 U.S.C.A. § 1002(5),

and is a fiduciary within the meaning of ERISA, 29 U.S.C. § 1002(21)(A).

10.    Defendant CONSOL Amonate Facility LLC was a subsidiary of CNX/CONSOL and was

a member of the BCOA at the time the 2011 NBCWA was executed. CONSOL Amonate

Facility LLC’s principle office is located at 1000 CONSOL Energy Drive, Canonsburg,

Pennsylvania 15317, which is CNX/CONSOL corporate headquarters. CONSOL Amonate

Facility LLC was at all times relevant to this action an employer engaged in commerce or in an

industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2) and 152(7). CONSOL
                                               4
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 5 of 17




Amonate Facility LLC is a “plan sponsor” of the Employer Plan within the meaning of ERISA,

29 U.S.C.A § 1002(16)(B), is an “employer” within the meaning of ERISA, 29 U.S.C.A. §

1002(5), and is a fiduciary within the meaning of ERISA, 29 U.S.C. § 1002(21)(A).

                              The Parties’ Agreement to Arbitrate

11.    The 2011 NBCWA governed the terms and conditions of employment of UMWA-

represented miners employed by CNX/CONSOL (formerly known as Consol Energy Inc, or

"Consol") directly or through its then wholly owned subsidiaries at numerous mines located in

multiple states, including West Virginia, Virginia and Pennsylvania. Each employer signatory to

the 2011 NBCWA is required to establish an Employer Plan, which is incorporated into the 2011

NBCWA. In its Employer Plan, CONSOL promised health benefits to its UMWA-represented

miners “for life.”

12.    In order to ensure uniformity among the health plans established pursuant to the 2011

NBCWA and predecessor agreements, the UMWA and the BCOA established the “Resolution of

Disputes” or “ROD” procedure. Under the ROD procedure, disputes arising under the separate

benefit plans maintained by each individual employer, including CONSOL, are subject to

resolution by the four Trustees of the UMWA 1993 Benefit Plan (the “Trustees”), two of whom

are appointed by the UMWA and two by the BCOA. The 2011 NBCWA provides that the

“decision[s] of the Trustees shall be final and binding on the parties.” 2011 NBCWA Article XX,

Section (e)(5). Ex A at 4.

13.    The Trustees are also charged with developing procedures to resolve disputes arising

under the contractual benefit plans. The procedure is invoked by the filing of a request on a

standard resolution of disputes form. Staff of the UMWA Health and Retirement Funds

(“Funds”), who serve at the direction of the Trustees, notify the interested parties of the dispute

and request written submissions. The issues are researched by Funds staff, consulting the
                                                 5
           Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 6 of 17




submissions, the plans, and prior precedential ROD decisions. A draft decision is prepared and

submitted to the Trustees for consideration.

14.    If the Trustees are able to resolve the dispute, they issue a final and binding decision. If

the Trustees are unable to resolve the dispute, it is referred to an independent arbitrator selected

by mutual agreement. The decision, whether entered by the Trustees or the arbitrator, is final and

binding.

15.    Courts have held that a Resolution of Dispute addressing the lifetime retiree health

benefits provided through the NBCWA concerns "vested benefits, the right to which extends

beyond the termination of the contract" and such RODS are fully enforceable. Parsons v. Power

Mountain Coal Company, No. 2:07-00719, 2009 WL 899457, at *6 (S.D.WV March 31, 2009).

In Parsons, the Court held that "[e]nforcement of the ROD decisions in this case comports not

only with the stated goal in the 1998 NBCWA [a predecessor to the 2011 NBCWA] that the

Employer Plans be administered consistently, but also with the sound policy that has embraced

arbitration as a peaceful and efficient resolution to labor-management disputes." See id. at *12.

The Fourth Circuit affirmed, commenting that "[l]est we risk the disruption of the carefully

negotiated rules governing labor-management relations within the coal industry, we decline to

second-guess the judgment of arbitrators interpreting a complicated collective bargaining scheme

comprised of interwoven agreements." 604 F.3d 177, 178 (4th Cir. 2010).

                 CNX/CONSOL’s Conduct Giving Rise to the Instant Dispute

16.    A number of CNX/CONSOL subsidiaries – including but not limited to the subsidiaries

that formerly employed the now-retired miners represented by the UMWA -- were members of

the BCOA and signatory to the 1974, 1978, 1981, 1984, 1988, 1993, 1998, 2002, 2006, 2007,

and the 2011 NBCWAs.



                                                  6
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 7 of 17




17.    During negotiations between the BCOA and the UMWA that culminated in the 2011

NBCWA, CNX/CONSOL Chief Executive Officer Nicholas J. Deluliis led the BCOA

Negotiating Committee. He personally signed for the BCOA in portions of the 2011 NBCWA.

18.    CNX/CONSOL agreed to provide post-retirement healthcare benefits for certain former

employees of its current and former subsidiaries whose benefits are provided in accordance with

the Employer Plan established pursuant to the 2011 NBCWA.

19.    At a meeting between representatives of the UMWA and CNX/CONSOL held on

February 11, 2016, CONSOL requested the UMWA ‘consent’ to a broad outline of a plan to

terminate its existing Employer Plan and replace it with two new plans: a plan for pre-65 retirees

that shifts costs from the company to the retirees; and a scheme for providing limited cash

payments into accounts for post-65 retirees to purchase individual plans.

20.    On or about March 15, 2016, CNX/CONSOL transmitted to the retired miner participants

in its Employer Plan a letter stating that “[o]n February 11, 2016 we initiated discussions with

the UMWA regarding new options for providing healthcare benefits” and promised that “[i]n all

events, we will continue to communicate with you in the coming months about this very

important matter before any changes are implemented.” ECF Doc. No. 8-14. A similar letter was

sent to participants on May 6, 2016. ECF Doc. No. 8-16. Both letters encouraged participants to

contact the UMWA, and UMWA staff subsequently fielded a great number of telephone calls

from anxious retirees concerned about their health benefits.

21.    On or about May 3, 2016, CNX/CONSOL transmitted to the UMWA a summary of the

cash payment scheme it intended to implement following termination of the group insurance

provided through the Employer Plan. ECF Doc. No. 8-15.

22.    The UMWA sent a letter dated May 10, 2016 to CNX/CONSOL reiterating its offer to

“assist you in exploring means of achieving savings while still fulfilling Consol’s legal
                                                 7
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 8 of 17




obligation to maintain benefits at their current levels.” ECF Doc. No. 8-17. The letter specifically

offered to “discuss options for adopting and improving managed care and other forms of cost

containment,” which are cost savings mechanisms subject to specific requirements and

procedures included in the 2011 NBCWA Employer Plan at Article IV, including a requirement

that any such mechanism “will not result in a reduction of benefits or additional costs for covered

services provided under the Plan.” Consistent with this requirement, the UMWA closed its letter

by stating that “[i]n view of Consol’s vested statutory and contractual obligations to continue

providing benefits at their current levels, the UMWA is not willing to agree to cost shifting or

other forms of benefit reductions.”

23.    On or about May 26, 2016, CNX/CONSOL transmitted a response to the UMWA’s May

3, 2016 letter in which it asserted that “benefits and benefit levels provided by CONSOL’s

signatory companies are established for the term of the Agreement only” and expressed “hope

we can begin serious negotiations soon.” ECF Doc. No. 8-18. In a follow-up letter dated July 25,

2016, CNX/CONSOL expressed that its “objective is to make benefit plan changes effective as

soon as our current CBA expires on December 31, 2016” and indicated that this would “require

that we enter into certain provider agreements and begin communicating with our Medicare-

eligible retirees in early September, 2016.” ECF Doc. No. 8-19.

24.    Representatives of CNX/CONSOL and the UMWA met again on August 16, 2016.

CONSOL reiterated its intention to terminate and replace its Employer Plan. The UMWA

reiterated its unwillingness to impose increased costs on its retired miners but again offered to

discuss the managed care and cost containment options available under Article IV of the

Employer Plan.

25.    On or about October 31, 2016, CNX/CONSOL transmitted to the UMWA an official

notice pursuant to Section 8(d) of the NLRA that all of its then-subsidiaries signatory to the
                                                 8
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 9 of 17




NBCWA “have permanently terminated their mining operations” and that the subsidiaries would

terminate the 2011 NBCWA effective as of its expiration date, December 31, 2016. ECF Doc.

No. 8-20. The notice stated that CONSOL was prepared to “discuss the non-healthcare effects of

this Notice of contract termination on your members” and invited the UMWA to respond

“whether you prefer that matters relating to this Notice of contract termination be included as

part of our ongoing retiree healthcare negotiations, or whether you prefer to designate different

Union representatives for negotiations about non-healthcare matters.” Id.

26.    On November 1, 2016, the UMWA filed a ROD with the Trustees on behalf of a retired

miner. The ROD noted the dispute as to whether CONSOL may “implement any unilateral

changes or modifications of the benefits provided by its plan, either during the term of the 2011

NBCWA or following its termination” and asked for an order that CONSOL “notify its retirees

that it cannot make any changes in their benefits without the agreement of the UMWA.” A true

and correct copy of the November 1, 2016 ROD is attached hereto as Exhibit B.

27.    On or about November 7, 2016, CNX/CONSOL transmitted to the UMWA a letter

asking for additional dates for “negotiations” with respect to retiree healthcare. ECF Doc. No. 8-

22. The UMWA responded by letter dated November 18, 2016 acknowledging receipt of the

termination notice and stating,

       We have nothing to negotiate with respect to the termination of these operations
       and Agreements or the effects of the same. Relatedly, there is nothing to negotiate
       with respect to CONSOL and its subsidiaries’ continuing obligation to provide
       retiree healthcare for life to its UMWA-represented retirees, survivors and
       dependents.

ECF Doc. No. 8-23. The UMWA’s letter reiterated its unwillingness to increase benefit costs for

retirees, concluding, “[t]o be perfectly clear, we are not open to renegotiating your retiree

healthcare commitments beyond the managed care and cost containment discussions

contemplated in Article IV.” Id. CNX/CONSOL responded to the UMWA by letter dated
                                                  9
       Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 10 of 17




November 21, 2016 stating that it “[did] not concur with [the UMWA’s] declaration that the

Union is not open to renegotiating retiree health commitments beyond managed care and cost

containment” but claiming “[w]e do not believe the parties need to quibble about this, however,

because [CONSOL’s] proposals focus on managed care and cost containment.” ECF Doc. No. 8-

24.

28.    At no point did CONSOL make proposals to the UMWA to implement the managed care

or cost containment mechanisms specified in Article IV of the Employer Plan.

29.    As of November 18, 2016 – the date on which the UMWA declined CNX/CONSOL’s

offer to bargain over the impact of CONSOL’s decision to permanently terminate its UMWA-

represented mining operations – there were and remain no mandatory subjects over which

CNX/CONSOL and the UMWA are required by law to bargain.

30.    On November 29, 2016, representatives of CNX/CONSOL and the UMWA met once

more. CNX/CONSOL once again declined the UMWA’s offer to discuss managed care and cost

containment savings available under the Article IV of the Employer Plan, reiterating its intention

to terminate the Employer Plan and replace it with a different plan for retirees under age 65 and a

scheme whereby Medicare eligible retirees over age 65 would receive cash payments into Health

Reimbursement Accounts (“HRAs”) to purchase individual insurance plans. Representatives of

CNX/CONSOL confirmed that certain beneficiaries, including many spouses and dependents of

retired miners, would lose coverage altogether. The UMWA repeated its longstanding objections

to CNX/CONSOL’s stated intention to breach the NBCWA and mischaracterization of the

meeting as a negotiation.

31.    CNX/CONSOL transmitted a letter to the UMWA dated December 8, 2016, to which it

attached a summary of the scheme by which it intended to offer limited cash contributions to

HRAs following its termination of UMWA retirees’ group insurance provided through an
                                                10
       Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 11 of 17




Employer Plan. ECF Doc. No. 8-25. In follow-up electronic mail correspondence between

counsel, CNX/CONSOL informed the UMWA that additional communications would soon be

sent to retirees. ECF Doc. No. 8-27.

32.    On December 22, 2016, the UMWA transmitted a letter to CNX/CONSOL reiterating its

unwavering position that CNX/CONSOL lacked the legal authority to terminate and replace its

Employer Plan and asking CNX/CONSOL to refrain from transmitting further communications

to retirees about such actions pending resolution of the ROD addressing the dispute over whether

CONSOL has such authority. ECF Doc. No. 8-28.

33.    On or about January 3, 2017 CNX/CONSOL (and its then-subsidiaries) transmitted to the

retired miner participants in its Employer Plan two letters announcing termination and

replacement of the Employer Plan. ECF Doc. No. 8-30 (first letter), 8-31 (second letter). The

first letter, transmitted on CONSOL Energy, Inc. letterhead states that "CONSOL Energy refers

to the subsidiaries of CONSOL Energy Inc. that were signatory parties to one or more National

Bituminous Coal Wage Agreements." ECF Doc. No. 8-30 at 1, n1. The first letter informed

beneficiaries that a third-party private health exchange would begin making appointments with

Medicare eligible beneficiaries for enrollment in the plans beginning in late January. ECF Doc.

No. 8-30. It further stated group coverage through CONSOL Energy will end on March 31,

2017 for Medicare-eligible retirees who are 65 and older and encouraged enrollment no later

than March 15, 2017. Id. The second letter misleadingly suggested the changes to the Employer

Plan were the product of discussions with the UMWA that “are ongoing.” ECF Doc. No. 8-31.

34.    In the second correspondence on CONSOL Energy, Inc. letterhead transmitted to

Employer Plan beneficiaries on January 3, 2017, CNX/CONSOL (and its then-subsidiaries)

wrote, "CONSOL Energy's subsidiaries that were historically signatory parties to the National

Bituminous Coal Wage Agreement (collectively, those subsidiaries are referred to as "CONSOL
                                               11
       Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 12 of 17




Energy") want to advise you of changes in the manner in which your retiree health care benefits

are delivered to you." ECF Doc. No. 8-31. CNX/CONSOL (and its then-subsidiaries) wrote that

the letter is a “Summary of Material Modifications (“SMM”)… provided to you in accordance

with Department of Labor Regulations [and] summarizes in general terms certain changes that

CONSOL Energy is making to retiree health care benefits provided to certain Medicare-eligible

retirees such as replacing existing coverage with an HRA.” Id. In the final paragraph of the letter,

the parent CNX/CONSOL and its then-subsidiaries again repudiated the obligation to provide

lifetime retiree healthcare under even its unilaterally imposed scheme, stating that it “may

change or end the plan, including the HRA, and any other benefit program at any time” and that

“CONSOL Energy reserves the right to amend or terminate any part or all of the plan including

the HRA, any other benefit program for any reason at any time.” Id. The final sentence stated

“CONSOL Energy makes no representation or warranty regarding the adequacy of your HRA to

cover all of your health care expenses now or in the future.” Id.

35.    An additional letter from CNX/CONSOL (and its then-subsidiaries) to Employer Plan

beneficiaries dated January 12, 2017 contained the same language threatening termination,

purporting to permit it to “amend or terminate any part or the entire plan, any other benefit

program, for any reason at any time.” ECF Doc. No. 8-32. That letter also purported to terminate

the ROD process by announcing a requirement that any claim for benefits must be brought in the

federal District Court for the Western District of Pennsylvania.

                The Court’s Preliminary Injunction Against CNX/CONSOL

36.    On December 23, 2016, Plaintiff commenced the instant action in the Southern District of

West Virginia with the filing of a Complaint for Injunctive Relief, ECF Doc. No. 1, which

sought an order enjoining CNX/CONSOL from terminating its Employer Plan pending



                                                12
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 13 of 17




resolution of the November 1, 2016 ROD dispute. On January 18, 2017, Plaintiff filed a Motion

for a Preliminary Injunction. ECF Doc. No. 8.

37.     On February 1, 2017, the Court conducted a hearing on Plaintiff’s Motion for a

Preliminary Injunction at which Plaintiff and CNX/CONSOL examined witnesses and presented

evidence and argument. 2 At the hearing, the chief witness for CNX/CONSOL admitted that

there are no persons at any of the then wholly-owned subsidiaries who have any decision-making

role or authority with respect to the management and administration of the Employer Plan. ECF

Doc. No. 38, Tr. 126-127.

38.     On March 17, 2017, the Court found the November 1, 2016 ROD dispute arbitrable and

entered an order granting Plaintiffs’ Motion for Preliminary Injunction. The order enjoined

CNX/CONSOL (1) From terminating, changing or replacing the 2011 NBCWA Employer Plan,

which is presently providing health coverage to retired miners, pending the results of the

arbitration now underway and further order of this court; and (2) From communicating further in

any way with participants and beneficiaries of the Employer Plan informing them of termination,

replacement or changes to the Employer Plan." ECF Doc. No. 51. On the same day, the Court

dismissed from this case the then wholly owned subsidiaries of CNX/CONSOL for want of

personal jurisdiction. ECF Doc. No. 50.

                      The Trustees’ Processing of the November 1, 2016 ROD

39.     CNX/CONSOL responded to the November 1, 2016 ROD with numerous submissions to

the Trustees, the first on December 27, 2017. Additional responses were filed on March 6, March

17 and April 21, 2017. In total, CNX/CONSOL submitted to the Trustees 27 pages of argument

in opposition to the ROD, accompanied by 425 pages of exhibits.


2
 The date set forth for the hearing on the Plaintiff’s Motion for Preliminary Injunction in the Second Amended
Complaint (ECF 78) and the Proposed Third Amended Complaint (ECF 131-1) was incorrect. The correct date is
February 1, 2017.
                                                       13
        Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 14 of 17




40.     The Trustees processed the ROD in accordance with the procedures for resolution of

disputes they promulgated pursuant to authority granted by the 2011 NBCWA and the Employer

Plan. The Trustees framed the issues in dispute before them as follows: (1) “Whether the

Respondent [CONSOL] can make unilateral changes to its EBP [Employer Plan] after the

expiration of the NBCWA?” And, (2) “Whether the Respondent’s proposal constitutes a change

in the benefits or level of benefits provided in the EBP?” Ex. A at 3.

41.     On October 31, 2017, the Trustees issued a final and binding written decision. The

written decision thoroughly discusses each of the arguments CONSOL presented to them, prior

ROD decisions relied upon as precedent and the language of the 2011 NBCWA and the

Employer Plan. The written decision also indicates that the Trustees reviewed the entire

transcript of this Court’s February 1, 2017 hearing on Plaintiffs’ Motion for Preliminary

Injunction. The Trustees concluded in their written decision that: (1) “In accordance with the

2011 NBCWA and the model EBP [Employer Plan], any modification or changes in the EBP

after the expiration of the 2011 NBCWA must be made only upon joint agreement of the

Respondent [CONSOL] and the UMWA” and, (2) “The proposed changes that the Respondent

[CONSOL] has described in its submissions will not provide the level of health benefits as

mandated in the 2011 NBCWA or the model EBP [Employer Plan].” Ex. A at 9.

                                          COUNT I
      For An Order Confirming an Arbitration Award Under Section 301 of the LMRA

42.     In the 2011 NBCWA and the Employer Plan, CNX/CONSOL (the parent corporation and

its then-subsidiaries) agreed to an arbitration process and authorized the Trustees to issue a final

and binding decision resolving the disputes at issue in the November 1, 2016 ROD.




                                                 14
       Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 15 of 17




43.    The Trustees processed the November 1, 2016 ROD in accordance with their procedures

for resolution of dispute promulgated in accordance with the procedures established in the 2011

NBCWA and the Employer Plan.

44.    CNX/CONSOL submitted to the Trustees and the Trustees considered hundreds of pages

of argument and evidence with respect to the disputed issues raised in the November 1, 2016

ROD.

45.    On October 31, 2017, the Trustees issued a decision resolving the disputes at issue in the

November 1, 2016 ROD.

46.    The Trustees’ written, final and binding decision of October 31, 2017 constitutes a final

and binding arbitration award which draws its essence from the 2011 NBCWA and Employer

Plan and should therefore be confirmed and enforced.

                                       Prayer for Relief

47.    WHEREFORE, Plaintiff respectfully requests that this Court:

           a. Enter an order confirming the Trustees’ October 31, 2017 final and binding

decision resolving the November 1, 2016 ROD as valid and enforceable against Defendants

CNX/CONSOL its former wholly owned subsidiaries Helvetia Coal Company, Island Creek

Coal Company, Laurel Run Mining Company and CONSOL Amonate Facility, LLC.

           b. Enter an order declaring that Defendants may not change the benefits provided

through the Employer Plan without agreement from the UMWA; and,

           c. Award any other relief the Court deems just and proper.




                                               15
Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 16 of 17




                                    Respectfully Submitted,

                                    /s/ Kevin F. Fagan
                                    Kevin F. Fagan, Esq. (WV Bar No. 5216)
                                    Visiting Attorney Admitted Pro Hac Vice
                                    General Counsel
                                    United Mine Workers of America
                                    18354 Quantico Gateway Drive, #200
                                    Triangle, VA 22172
                                    Tel: 703-291-2425
                                    Fax: 703-291-2448
                                    kfagan@umwa.org

                                    /s/ Deborah Stern
                                    Deborah Stern, Esq. (DC Bar No. 362764)
                                    United Mine Workers of America
                                    18354 Quantico Gateway Drive, #200
                                    Triangle, Virginia 22172
                                    Telephone: 703.291.2429
                                    Facsimile: 703.291.2448
                                    Email: dstern@umwa.org




                               16
      Case 1:20-cv-01475-CJN Document 147 Filed 12/07/20 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December 2020, a true and correct copy of this

THIRD AMENDED COMPLAINT was served via the ECF case filing system and soon

thereafter by electronic mail on the following counsel of record in this action:

                              John R. Woodrum, Esq.
                              Gregory Mott, Esq
                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                              1909 K Street, N.W., Suite 1000
                              Washington, DC 20006
                              Telephone: 202.887.0855
                              Facsimile: 202.887.0866
                              john.woodrum@ogletreedeakins.com
                              greg.mott@ogletreedeakins.com


                                                /s/ Kevin F. Fagan
                                                Kevin F. Fagan, Esq. (WV State Bar No. 5216)
                                                Visiting Attorney Admitted Pro Hac Vice
                                                General Counsel
                                                United Mine Workers of America
                                                18354 Quantico Gateway Drive, Suite 200
                                                Triangle, VA 22172
                                                Tel: 703-291-2425
                                                Fax: 703-291-2448
                                                kfagan@umwa.org


                                                /s/ Deborah Stern
                                                Deborah Stern, Esq. (DC Bar No. 362764)
                                                United Mine Workers of America
                                                18354 Quantico Gateway Drive, Suite 200
                                                Triangle, Virginia 22172
                                                Telephone: 703.291.2429
                                                Fax: 703.291.2448
                                                dstern@umwa.org




                                               17
